Citation Nr: 1227877	
Decision Date: 08/13/12    Archive Date: 08/21/12

DOCKET NO.  09-13 625	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for blood clots, to include as due to Agent Orange, mustard gas, Lewisite, and/or other chemical exposure.

3.  Entitlement to service connection for hardening of the arteries, to include as due to Agent Orange, mustard gas, Lewisite, and/or other chemical exposure.


REPRESENTATION

Appellant represented by:	Robert P. Walsh, Attorney-at-law


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The Veteran served on active duty from December 1959 to March 1962.  

This appeal comes before the Department of Veterans Affairs (VA) Board of Veterans Appeals (Board) from an April 2008 rating decision of the VA Regional Office in Muskogee, Oklahoma that denied service connection for bilateral hearing loss disability and tinnitus, as well as service connection for blood clots, hardening of the arteries, allergy to aerosols or allergies, and an eye condition, to include as due to Agent Orange, mustard gas, Lewisite, and/or other chemical exposure.  

By Board decision in May 2011, service connection was denied for bilateral hearing loss disability and allergy to aerosols or allergies, to include as due to mustard gas, Lewisite, and/or other chemical exposure.  These matters are no longer for appellate consideration.  The remaining issues were remanded for further development.

By rating action dated in December 2011, service connection was granted for an eye disorder.  This is the full grant of this benefit sought on appeal and it is no longer for appellate consideration.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Noise exposure is consistent with the Veteran's duties in service.

2.  The Veteran does not have tinnitus attributable to service, to include noise exposure.

3.  Exposure to hazardous chemicals is consistent with the Veteran's duties in service.

3.  The Veteran did not have exposure to Agent Orange or herbicides.

4.  The Veteran does not have blood clots attributable to service, to include as due to mustard gas, Lewisite, and/or other chemical exposure.

5.  Hardening of the arteries was not manifest during service and is not attributable to service; cardiovascular disease was not manifested within one year of separation from service and is unrelated to service.

6.  Hardening of the arteries is not related to mustard gas, Lewisite, and/or other inservice chemical exposure.


CONCLUSIONS OF LAW

1.  Tinnitus was not incurred in or aggravated by service. 38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.303 (2012).

2.  Blood clots were not incurred in or aggravated by service, to include as due to mustard gas, Lewisite, and/or other chemical exposure. 38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.303, 3.316 (2012).

3.  Hardening of the arteries was not incurred in or aggravated by service, to include as due to mustard gas, Lewisite, and/or other chemical exposure, and cardiovascular disease may not be presumed to have been incurred in service. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.316 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran asserts that he developed blood clots and hardening of the arteries that are related to service or are the result of exposure to hazardous gases and/or chemical agents in service, including mustard gas, Lewisite, chlorine, Agent Orange, etc, for which service connection is warranted.  He also maintains that he currently has tinnitus of service onset from acoustic trauma during training for which service connection should also be granted.

Preliminary Considerations - VA's Duty to Assist the Veteran

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The notice requirements of the VCAA apply to all elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded. Id. at 486.

Here, the Veteran was sent letters in August, September and October 2007 prior to the initial unfavorable decisions on the claims under consideration.  The letters informed the appellant of what evidence was required to substantiate the claims and of the appellant's and VA's respective duties for obtaining evidence.  Notification that included information pertaining to a disability rating and an effective date for the award if service connection were granted was sent to the appellant in August 2007.  In this case, however, service connection is being denied.  Therefore, no rating or effective date will be assigned with respect to the claimed conditions.

The Board finds that all necessary development has been accomplished and that appellate review may proceed without prejudice to the appellant. See Bernard v. Brown, 4 Vet. App. 384 (1993).  Extensive VA and private clinical records have been associated with the claims folder.  Voluminous clinical literature have been received and reviewed.  The Veteran's statements in the record have been carefully considered.  The case was remanded for further development in May 2011.  Pursuant to such, the appellant was afforded comprehensive VA examinations in November 2011 that are determined to be adequate for adjudication purposes.  

The Board finds that no further notice or assistance to the appellant is required to fulfill VA's duty to assist in the development of the claims. See Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The claims of entitlement to service connection for tinnitus, blood clots and hardening of the arteries, to include as due to Agent Orange, mustard gas, Lewisite, and/or other chemical exposure, are ready to be considered on the merits.

Law and Regulations

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during active peacetime military service. 38 U.S.C.A. § 1131 (West 2002 & Supp 2012); 38 C.F.R. § 3.303 (2012).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service or aggravated by service. 38 C.F.R. §§ 3.303, 3.306 (2012).

Where a veteran served continuously 90 days or more during a period of war or during peacetime service after December 31, 1946 and cardiovascular disease becomes manifest to a degree of at least 10 percent within one year from the date of termination of service, such disease shall be presumed to have been incurred in or aggravated by service, even though there is no evidence of such a disorder during the period of service. 38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.307, 3.309 (2012).

38 C.F.R. § 3.316 (2012) provides that except as provided in paragraph (b) of this section, exposure to certain specified vesicant agents during active military service, together with the subsequent development of certain diseases, is sufficient to establish service connection in the following circumstances: (1) full-body exposure to nitrogen or sulfur mustard during active military service, together with the subsequent development of chronic conjunctivitis, keratitis, corneal opacities, scar formation, nasopharyngeal cancer, laryngeal cancer, lung cancer (excluding mesothelioma), or squamous cell carcinoma of the skin; (2) full-body exposure to nitrogen or sulfur mustard or Lewisite during active military service together with the subsequent development of a chronic form of laryngitis, bronchitis, emphysema, asthma, or chronic obstructive pulmonary disease (COPD); or (3) full-body exposure to nitrogen mustard during active military service together with the subsequent development of acute nonlymphocytic leukemia.  Service connection will not be established under this section if there is affirmative evidence that establishes a non service-related supervening condition or event was the cause of the claimed condition. Id. (2012).

For claims involving exposure to mustard gas, a veteran must prove evidence of in-service exposure and a diagnosis of current presumptive disability, but is relieved of the burden of providing medical evidence of a nexus between the current disability and his in-service exposure.  Rather, that nexus is presumed if the other conditions are met subject to the regulatory exceptions in 38 C.F.R. § 3.316(b) (2012). 38 C.F.R. § 3.316 (2012); See also Pearlman v. West, 11 Vet.App. 443, 336 (1998).  

VA regulations provide that a Veteran who had active military, naval, or air service in the Republic of Vietnam during the Vietnam Era shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service. 38 C.F.R. § 3.307(a)(6)(iii) (2012). Applicable regulations provide that diseases associated with exposure to certain herbicide agents used in support of military operations in the Republic of Vietnam during the Vietnam era will be considered to have been incurred in service. 38 U.S.C.A. § 1116(a)(1).  


Factual Background

Service treatment records do not refer to any complaints or treatment for hearing impairment or ringing in the ears.  When examined in February 1962 for discharge from active duty, the ears were evaluated as normal.  No pertinent defect was noted. 

VA outpatient clinical records dating from 2002 reflect no notation of ringing of the ears.  In December 2003, the Veteran denied any ear complaints.  On an Agent Orange Registry record dated in August 2006, he indicated that he had ringing in the ears.

A claim of entitlement to service connection for tinnitus was received in August 2007.

The Veteran was afforded a VA audiology examination in November 2011.  The examiner noted that the claims folder was available.  The appellant reported recurrent tinnitus and stated that it had been present for eight to 10 years.  Following review of the record, the examiner opined that it was less likely than not that tinnitus was caused by or the result of military noise exposure.  The rationale for this opinion included the fact that the Veteran reported only experiencing tinnitus for eight to 10 years, several decades after cessation of military service.  

Legal Analysis

The Veteran had peacetime service.  His DD form 214 and service discharge examination report reflect that he received citations that included proficiency as an Expert [on the] (Carbine) Rifle.  The Board thus determines that noise exposure is reasonably consistent with the circumstances of his service. See 38 U.S.C.A. § 1154(a).  However, this does not by itself enable a grant of service connection.  Rather, the evidence must demonstrate current disability that is related to disease or injury in service.  After reviewing the evidence pertaining to the claim, the Board concludes that service connection for tinnitus is not warranted.

The Board notes that despite a military occupational specialty in which it may be conceded that the Veteran was exposed to noise, his service treatment records are not indicative of any complaints or references to ringing in the ears or tinnitus, to include on discharge examination in February 1962.  Post service, there is no reference to or indication of tinnitus until an Agent Orange Registry evaluation in August 2006 when the appellant reported complaints that included ringing in his ears.  The Board observes, however, that when the appellant was evaluated three years earlier in 2003, he clearly denied ear complaints.  As such, ringing in the ears is not recorded until more than four decades after discharge from active duty. 

The Board has carefully considered the appellant's lay statement to the effect that he has tinnitus of service onset.  Lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation. See 38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d. 1372 (2007); see also Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006).  A layman is competent to report that he or she notices symptoms as such come through the senses. See Layno v. Brown, 6 Vet.App. 465, 470 (1994).  The Board has considered the lay evidence in this matter and finds that the Veteran is competent to state that he has tinnitus that dates back to service.  Lay evidence must be considered when a Veteran seeks disability benefits and competent lay evidence may be sufficient in and of itself to support a claim. See Buchanan, supra.  

However, competence and credibility are different matters.  In a merits context, the lack of evidence of treatment may bear on the credibility of the evidence of continuity. Savage v. Gober, 10 Vet. App. 488 (1997).  In considering the lay report as indicated above, the amount of time that has elapsed between military service and the first post-service evidence of complaint or treatment can be considered against the claim. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  The Board as fact finder is obligated to and fully justified in determining whether lay evidence is credible in and of itself, i.e., because of possible bias, conflicting statements, etc.  Similarly, the Board can weigh the absence of contemporaneous medical evidence against the lay evidence of record. See Buchanan v. Nicholson, 451 F.3d 1331 (2006).  In this instance, it is found that the silent service records, the normal separation examination, the appellant's denial of any ear complaints three years before the clinical notation of such, and his report of an 8-10 year history of tinnitus in 2011 are far more probative than a remote statement of in-service onset and continuity.  

The Board finds that nothing in the post service clinical record dating from 2001 suggests tinnitus related to service except for the Veteran's own statements.  The Board finds it significant that when he first filed a claim for VA benefits in 2002, he did not refer to tinnitus.  The available evidence first references ringing of ears more than four decades after discharge from active duty.  There is no reliable post service confirmation of any continuity of ringing of the ears deriving from service.  Moreover, the record reflects that when examined by VA in November 2011, the examiner provided a well-supported opinion that tinnitus was less likely than not related to service.  In this regard, it was pointed out that the appellant provided a history of having tinnitus for no more than eight to 10 years at that time.  In view of such, the Veteran is not found to be a reliable historian.  His remote account of tinnitus related to service is less probative and less credible to establish a lay nexus to service.  No clinical professional has ever related tinnitus to service.  The Board thus finds that the silent service treatment records, the normal separation examination, the more than 40-year lapse between service and report of tinnitus, and the report of a remote post service onset of such are more probative than remote statements of in-service onset and continuity of symptomatology.  These factors clearly weigh against a finding that his report tinnitus in service is credible.  

Therefore, based on the lay and medical evidence, the Board finds that the Veteran's assertions of in-service onset and continuity of tinnitus are not credible and do not provide a basis to establish service connection.  In sum, the more probative evidence establishes that tinnitus developed decades after active duty and is unrelated to service.  Under the circumstances, the Board concludes that there is no reliable and probative evidence indicating that tinnitus is related to service or any incident therein.  The Board thus finds that the preponderance of the evidence is against the claim and service connection for tinnitus is denied. See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

2.  Service connection for blood clots and hardening of the arteries, to include as due to exposure to Agent Orange, mustard gas, Lewisite, or other chemical exposure.

Factual Background

Service treatment records do not refer to any treatment for blood clots or hardening of the arteries.  The lungs, chest, heart, vascular system and extremities were evaluated as normal on service discharge examination in February 1962 and no pertinent defects were recorded. 

In a letter received in December 2002, the Veteran related that from 1960 to 1962, he assisted in training enlisted men and officers on the effects of dangerous gases and decontamination.  He stated that he was exposed to CS and "vomiting" gases weekly and 'nerve gas' once a month.  The appellant indicated that his duties included checking bunkers that housed gases for leaks once a week, filling gas chambers each week, and demonstrating the effects of the gases by removing his gas mask and inhaling the gas.  

VA outpatient clinical records dating from 2002 to 2007 reflect that the appellant was afforded physical evaluations on numerous occasions throughout that time frame.  Ischemic heart disease was recorded in July 2002 and December 2003.  In October 2005, it was reported that he had had deep vein thrombosis with pulmonary emboli in April 2005.  In July 2006, it was noted that he thought he was exposed to Agent Orange and all types of nerve gas in the military.  The appellant responded to an Agent Orange Registry questionnaire in August 2006 and indicated that he was involved in the handling and spraying of Agent Orange, was exposed to herbicides other than Agent Orange, and ate food or drink that could have been contaminated by Agent Orange. 

In a statement dated in February 2003, the Veteran wrote that he was exposed to six different lethal gasses every month for two years from May 1960 that included nerve gas, CS gas, and vomiting and mustard gasses.

Received into the record were published articles reporting Department of Defense disclosures to VA relating to biological and chemical weapons testing performed between 1962 and 1971.

A claim of entitlement to service connection for disabilities that included hardening of the arteries and blood clots was received in August 2007.  In other correspondence dated in August 2007, the Veteran related that he was exposed to various chemical in service that included chlorine gas, mustard gas, and Agent Orange.  

Received in October and November 2009 were voluminous articles published and/or disseminated by various organizations pertaining to the health effects on the human body of different toxic gasses and nerve agents, including mustard gas, Lewisite, phosgene, chlorine, Adamsite, chloropicrin, sarin, and CS etc.  In a white paper entitled Veterans at Risk, The Health Effects of Mustard Gas and Lewisite, the National Academy of Sciences noted that in 1991, VA had announced guidelines for the handling of cases for Veteran seeking compensation for toxic gas exposure.  The report stated that between October 1991 and August 1992, almost 2000 scientific papers, technical reports and other documents were received by the committee researching the effects of mustard gas and Lewisite.  Following the study, the conclusions reached were that the evidence indicated a causal relationship between exposure and these health conditions: respiratory cancers, skin cancer and pigmentation abnormalities of the skin, asthma, chronic bronchitis, emphysema, chronic obstructive pulmonary disease, chronic laryngitis, corneal diseases, and chronic conjunctivitis, etc.  It was determined that there was insufficient evidence to demonstrate a causal relationship between exposure and hematologic and cardiovascular diseases.  Other reports, including extensive internet research, similarly do not refer to hematologic and/or cardiovascular diseases as a residual of toxic gas exposure. 

A statement dated in July 2011 was received from the Veteran's private physician, Dr. W. Williams relating that the appellant had a history of diabetes mellitus, type II, with neuropathy, nephrotomy and peripheral arterial disease.  He stated that in 2005, the Veteran also experienced a deep vein thrombosis in the left leg with secondary pulmonary embolism.  

The Veteran was afforded a VA examination in November 2011.  The examiner indicated that the claims folder was reviewed.  History was provided to the effect that the Veteran had a blood clot in the lungs in 1989.  He related that one year later, he had a blood clot in his leg.  It was noted that his medical records indicated a pulmonary embolus in April 2005.  The Veteran said that he developed deep vein thrombosis one year later for which he had been placed on anticoagulation and had not had a recurrence of blood clots.  The examiner related that the appellant was currently asymptomatic but had to be anticoagulated for life due to the history of deep vein thrombosis.  The examiner stated that the Veteran did not have residual disabilities due to deep vein thrombosis and pulmonary emboli.

The examiner determined that there was no objective evidence of ischemic heart disease in the available medical records, but there was a long history of type II diabetes that the Veteran stated he had had since 1973.  It was found that the appellant did not have a definitive diagnosis of cardiovascular or cerebrovascular disease at that time.  It was noted that he had peripheral vascular disease with claudication on walking more than 100 yards and diminished peripheral pulses.

The examiner noted that records in the claims folder did not provide official documentation and the exact nature of the chemicals the Veteran was exposed to in service, but that he stated he was exposed to 'choking gas,' 'vomiting gas,' 'nerve chlorine,' and mustard gas.  The examiner indicated that the IOM [Institute of Medicine] committee report had been reviewed, and she noted the diseases and disorders for which there was evidence of a causal relationship between mustard gas and Lewisite exposure [listed above].  It was reported that there was insufficient to demonstrate a causal relationship between exposure and disorders that included hematologic diseases and cardiovascular diseases (except for those that might have resulted from serious infections shortly following exposure)

Following examination, the VA physician commented that evidence was lacking that the chemicals the Veteran reported he had been exposed in service to caused blood clots or atherosclerosis (hardening of the arteries).  It was reported that according to the CDC [Centers for Disease Control and Prevention], long-term complications from chlorine exposure were not found in people who survived a sudden exposure unless they suffered complications such as pneumonia or bronchitis.  The examiner opined that taking all of those factors into consideration, including the Veteran's history, medical diagnoses, and the findings in the medical literature, it her opinion that it was less likely than not that the Veteran's blood clots and hardening of the arteries were related to service, to include exposure to chemical agents therein.  She added that the conditions were more likely of post service onset and related to his underlying diabetes and hypertension.

Legal Analysis

The Veteran's DD form 214 and service administrative records reflect a military occupational specialty of decontamination specialist and chemical warfare helper.  The evidence thus indicates that exposure to hazardous gasses is reasonably consistent with the circumstances of his service. See 38 U.S.C.A. § 1154(a).  However, this does not by itself establish a basis for a grant of service connection.  The evidence must demonstrate current disability that is related to disease or injury in service.  After reviewing the evidence pertaining to the claims in this regard, the Board concludes that service connection for blood clots and hardening of the arteries is not warranted.

At the outset, the Board points out that although the appeal has been developed as hardening of the arteries, we have sympathetically interpreted the claim as encompassing service for ischemic heart disease, peripheral arterial disease and peripheral vascular disease as each has been noted in the record.

The Board observes that service treatment records are entirely silent for blood clots, hardening of the arteries, ischemic heart disease, peripheral arterial disease or peripheral vascular disease.  The service discharge examination report reflects that the lungs, chest, heart, vascular system and extremities were evaluated as normal.  There is no documentation evidencing treatment for blood clots, hardening of the arteries, ischemic heart disease, peripheral arterial disease and peripheral vascular disease immediately after discharge from active duty.  VA outpatient records dating from 2002 refer to ischemic heart disease. 

The Board points out that the reliable evidence first documents a pulmonary embolus in 2005, although the appellant indicates that he had one as early as 1989 with a blood clot in a leg developing a year later.  However, even conceding the development of pulmonary embolus and blood clots as early as 1989-1990 per the appellant's report, this is more than 25 years after discharge from active duty.  As well, the Board finds that cardiovascular disease is not of service onset and that the presumption of service connection for such does not attach.  This is because cardiovascular disease, to include hardening of the arteries, ischemic heart disease, peripheral arterial disease and peripheral vascular disease, did not become manifest within one year of separation from service.  There is no reliable evidence in the record to show other than that ischemic heart disease noted in 2002 and other cardiovascular disease were first clinically indicated many years after discharge from active duty.  Additionally, when examined by VA in 2011, the VA physician reviewed the record and determined that ischemic heart disease could not be confirmed and that hardening of the arteries was less likely than not related to service.  In view of such, the Board finds that service connection for blood clots, ischemic heart disease and hardening of the arteries is not warranted on a direct or presumptive basis. See 38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.303, 3.307, 3.309.

As to claim of blood clots related to exposure to Agent Orange or herbicides, the Board reiterates that the Veteran served during peacetime.  As such, he had no Korean or Vietnam service and exposure to Agent Orange is not presumed.  Therefore, the tenets of 38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. § 3.307, 3.309 (2012) are not for application as he is not presumed to have been exposed to Agent Orange or other herbicides for purposes of presumption of diseases associated with herbicide exposure. Id.  In this regard, the Board points to the multiple statements the appellant initially submitted in support of the claim specifically stating that he participated in training and decontamination of dangerous gasses.  It appears that he only added Agent Orange to the list of contaminants to which he was exposed after completing an Agent Orange Registry questionnaire in 2006.  However, at no point prior to 2006 did he refer to any exposure to Agent Orange or herbicides, nor did he indicate or explain how, when or why the base he was attached to dealt with Agent Orange or herbicides.  There is no supporting evidence in the claims folder that bolsters his contentions of exposure to Agent Orange.  As such, the Board finds that the evidence is insufficient to find that Veteran had Agent Orange exposure and it is determined that he had no such exposure. 

The Veteran's primary contention is that blood clots and hardening of the arteries, if any, are related to hazardous gasses he was exposed to in service as a result of testing and decontamination owing to his job duties.  The Board concedes that exposure to hazardous chemicals is reasonably consistent with the circumstances of his service. See 38 U.S.C.A. § 1154(a).  However, even affording the Veteran the full benefit of the doubt in this regard and assuming that he was exposed to any of the gases enumerated previously in this writing, the evidence does not reflect that either blood clots or hardening of the arteries is among the disorders presumed to result from such exposure. See 38 C.F.R. § 3.316.  Moreover, guidance promulgated by the National Academy of Sciences for VA claims purposes referenced above has specifically determined that the evidence is insufficient to demonstrate a causal relationship between exposure and disorders that include hematologic and cardiovascular diseases. See 38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.303, 3.307, 3.309.

This does not preclude the Veteran from establishing entitlement to service connection for blood clots and hardening of the arteries with proof of actual direct causation. See Combee v. Brown, 34 F. 3d 1939, 1044 (Fed. Cir. 1994.  However, when examined for VA compensation and pension purposes in November 2011, the examiner cited to the relevant medical literature and opined that it was less likely than not that the Veteran's blood clots and hardening of the arteries were related to service, to include exposure to chemical agents therein.  It was determined that the conditions were more likely of post service onset and related to his underlying diabetes and hypertension.

In this regard, the Board acknowledges that lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation. See 38 U.S.C.A. § 1153 (West 2002 & Supp 2012); 38 C.F.R. § 3.303(a); see also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006).  A layman is competent to report what he or she experiences through one of the senses. See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Under Jandreau, the Veteran's competence to establish a diagnosis is not in issue.  However, the probative value of the diagnosis and etiology are subject to weighing of the evidence.  In the regard, the Board would point out that the etiology of blood clots, hardening of the arteries ischemic heart disease, peripheral arterial disease and peripheral vascular disease and whether they are related to exposure to hazardous gasses in service are complex medical matters beyond the knowledge of a layperson. See Jandreau.  In this respect, a medical professional has the greater skill.  In this instance, no skilled clinical professional has any of those disorders to service.  Moreover, in November 2011, a VA physician determined that neither blood clots nor hardening of the arteries is related to service or to any chemical agents the appellant was exposed to therein.  The medical literature and results of accepted clinical research was used in support of that finding.  The record contains no evidence that counters this opinion except for Veteran's statements that are not deemed to be probative as to those matters.  Regarding ischemic heart disease, there is a notation of such in the claims folder.  However, as noted by the VA examiner, there is a lack of evidence to justify the diagnosis by that initial examiner.  Similarly, other than relating history of the diagnosis, the appellant has not provided a factual foundation for establishing the diagnosis of ischemic heart disease.  While we have considered such evidence competent, when compared to the VA examiner's opinion following review of the claims folder and consideration of all the evidence, the prior medical and lay opinions are not as probative.  

Therefore, when considering the entirety of the evidence, the Board finds that there is no evidence of inservice onset, nor may blood clots, hardening of the arteries, ischemic heart disease, peripheral arterial disease and peripheral vascular disease be presumed to have been incurred in service, to include as the result of exposure to hazardous gasses. See 38 U.S.C.A. § 1131; 38 C.F.R. § 3.316.  The Board thus finds that service connection for such is not warranted on either a direct or presumptive basis.

Under the circumstances, the Board concludes that there is no reliable and probative evidence indicating that blood clots, hardening of the arteries, ischemic heart disease, peripheral arterial disease and peripheral vascular disease, to include as due to Agent Orange, mustard gas, Lewisite, and/or other chemical exposure are related to service or to any incident therein.  The Board thus finds that the preponderance of the evidence is against the claims and service connection must be denied. See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49, 54-56 (1990).


ORDER

Service connection for tinnitus is denied.

Service connection for blood clots, to include as due to Agent Orange, mustard gas, Lewisite, and/or other chemical exposure, is denied.

Service connection for hardening of the arteries, to include as due to Agent Orange, mustard gas, Lewisite, and/or other chemical exposure, is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans Appeals

Department of Veterans Affairs


